  Case 1:08-cr-00391-VM Document 54 Filed 06/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               6/17/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               08 CR 391(VM)
          -against-              :            DECISION AND ORDER
                                 :
RAFAEL CAJIGAS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated September 8, 2020, defendant Rafael

Cajigas (“Cajigas”) moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (Dkt. No. 41.) The Court denied the

motion on November 11, 2020. United States v. Cajigas, No. 08

CR 391, 2020 WL 6625210 (S.D.N.Y. Nov. 11, 2020); see also

Dkt. No. 42.

     On April 5, 2021, Cajigas sent a letter to chambers

seeking appointment of counsel to assist him in moving for

reconsideration    of   the   Court’s    previous    order       denying

compassionate release. (See Dkt. No. 48.) The Court denied

that request on April 12, 2021. United States v. Cajigas, No.

08 CR 391, 2021 WL 1392008 (S.D.N.Y. Apr. 12, 2021); see also

Dkt. No. 49.

     The Court received another letter from Cajigas on June

10, 2021. (See Dkt. No. 50.) That letter did not seek any

particular form of relief, but reiterated certain arguments

Cajigas had previously made (see Dkt. No. 48) regarding his


                                  1
  Case 1:08-cr-00391-VM Document 54 Filed 06/17/21 Page 2 of 3




recent COVID-19 diagnosis and recovery, as well as other

medical conditions from which he allegedly suffers. Insofar

as   that   letter    sought    redress   either    in   the   form    of

compassionate        release,    appointment       of    counsel,      or

reconsideration, the requests were denied. (See Dkt. No. 51.)

      Now before the Court is another letter from Cajigas dated

June 3, 2021. (See “Letter,” Dkt. No. 53.) In the Letter,

Cajigas explicitly requests appointment of counsel to assist

him in filing a compassionate release motion based on his

recent COVID-19 diagnosis, his age, his ethnicity, his              other

medical issues,1 his rehabilitation, and the failures and

inability of FCI Schuylkill to treat him. The Court construes

the Letter as a motion for reconsideration. Having reviewed

the Letter and the attached medical records, which have been

filed under seal, the Court is unpersuaded that the Letter

brings any new argument or evidence that might alter its

previous conclusions. Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995) (the standard for granting a motion

to reconsider “is strict, and reconsideration will generally

be denied unless the moving party can point to controlling


      1 The Court notes that while Cajigas represents that he has
“kidney and liver problems, obesity, diabetes, a BMI of over 35, [and]
glaucoma” (Letter at 1), these claims are not entirely supported by
his medical records, which indicate that he does not have liver or
kidney disease, or diabetes. Likewise, the highest temperature
recorded on his medical records is 99.3 degrees Fahrenheit, not the
107.1 he alleges.


                                   2
  Case 1:08-cr-00391-VM Document 54 Filed 06/17/21 Page 3 of 3




decisions or data that the court overlooked -- matters, in

other words, that might reasonably be expected to alter the

conclusion reached by the court”).

     Accordingly, for the reasons set forth in this Court’s

previous       orders    (Dkt.     Nos.       49,    51),     the     request   for

appointment      of     counsel    is     denied.      See    Hodge     v.   Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986) (“[C]ounsel is often

unwarranted      where    the     indigent’s        chances     of    success   are

extremely slim.”). Accordingly, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendant Rafael Cajigas (Dkt. No. 53) is DENIED.

     The Clerk of Court is directed to mail a copy of this

Order     to    Rafael     Cajigas,           Register       Number     70495-054,

Schuylkill FCI, Federal Correctional Institution, P.O. Box

759, Minersville, PA 17954-0759, and note service on the

docket.


SO ORDERED.

Dated: New York, New York
       17 June 2021


                                                    _______________________
                                                          Victor Marrero
                                                             U.S.D.J.




                                          3
